Citation Nr: 0633818	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  02-12 721A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for traumatic 
degenerative arthritis at L3-4 with dscopathy at L3-S1 with 
residuals of a compound fracture at the anterior and superior 
aspects of the L4, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from October 1973 to January 
1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision of the 
North Little Rock, Arkansas regional office (RO) of the 
Department of Veterans Affairs (VA), which increased the 
rating for the veteran's low back disability from 20 to 40 
percent disabling.  

In November 2002, the RO denied entitlement to a total rating 
for compensation purposes based on individual unemployability 
(TDIU).  At a May 2005 hearing held before the undersigned at 
the RO, the veteran testified that his back disability caused 
him to be unemployed.

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2006) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to TDIU.  
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In 
this case the veteran has satisfied each of these 
requirements.  His inferred claim for TDIU is referred to the 
RO for adjudication.

The veteran's appeal was previously before the Board in 
August 2005, but was remanded for additional development.  
The requested development has been completed, and the case 
has been returned for further review appellate review.  


FINDINGS OF FACT

1.  The veteran's low back disability is moderate with 
recurring attacks, muscle spasm, pain radiating into the 
knees, and intermittent relief but without absent ankle 
jerks, loss of muscle strength or sensation, or demonstrable 
vertebral deformity.

2.  Forward flexion of the veteran's thoracolumbar spine is 
limited to 20 degrees by pain with repetitive motion, without 
evidence of ankylosis. 

3.  Degenerative disc disease of the low back has not 
resulted in incapacitating episodes requiring bed rest 
prescribed by a physician and treatment by a physician.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
the veteran's low back disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5243, 5293 (2002, 2003 & 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006).

In this case, the RO provided VCAA notice by letter in March 
2004, and the Appeals Management Center (AMC) provided VCAA 
notice by letter dated in August 2005.  These notices 
included the type of evidence needed to substantiate the 
claims for increased evaluations.  The veteran was also 
informed that VA would obtain service records, VA records, 
and records from other Federal agencies, and that with his 
authorization VA would obtain private medical records on his 
behalf or he could submit the records.  The veteran was 
informed of what evidence or information he was responsible 
for providing.  The March 2004 letter told the veteran to 
provide any evidence in his possession that pertained to the 
claim.  

As these notices came after the initial adjudication of the 
claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  
However the timing deficiency was remedied by the AMC's 
readjudication of the claim after sending the proper notice.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

In the present appeal, service connection has been granted, 
and the first three Dingess elements are substantiated.  
Further notice in this regard is not required.  The veteran 
was provided with notice of what type of information and 
evidence was needed to substantiate entitlement to a rating.  
A March 2006 letter contained information pertaining to the 
disability rating and effective dates.  Despite the fact that 
this information was provided to the veteran after the most 
recent RO evaluation of his claim, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

As the Board concludes below that the preponderance of the 
evidence is against the claim, any questions as to the 
appropriate effective date to be assigned are rendered moot.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this regard, the veteran has been 
afforded a recent VA examination of his disabilities 
following the August 2005 remand.  The examination report was 
returned to the examiners to ensure that the claims folder 
was reviewed.  In addition, all identified records that are 
available have been obtained, including records from the 
Social Security Administration (SSA).  As there is no 
indication of the existence of additional evidence to 
substantiate the claim, the Board concludes that the duty to 
assist provisions of the VCAA have been met. 

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The record shows that entitlement to service connection for 
traumatic degenerative disc disease at L4 to L4 with compound 
fracture of the anterior superior border of L4 was 
established in an April 1977 rating decision.  A 20 percent 
evaluation was assigned for this disability.  This evaluation 
was confirmed in a February 1979 Board decision. 

The veteran submitted a claim for an increased evaluation in 
September 2001.  A March 2002 rating decision increased the 
evaluation for this disability to 40 percent.  The veteran 
submitted a notice of disagreement with this evaluation, and 
the current appeal ensued.  The Board notes that the rating 
code used to evaluate the veteran's disability has changed on 
two occasions during the course of his appeal.  

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7- 
03, 69 Fed. Reg. 25,179 (November 19, 2003), citing to 
Landgraf v. USI Film Products, 511 U.S. 244 (1994).  

In increased rating cases, where the rating criteria is 
amended during the course of the appeal, the Board considers 
both the former and the current schedular criteria because, 
should an increased rating be warranted under the revised 
criteria, that award may not be made effective before the 
effective date of the change.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991) (holding that, where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to appellant 
should and will apply unless Congress provides otherwise or 
permits the Secretary to do otherwise)); VAOPGCPREC 7-03; 
VAOPGCPREC 3-00, 65 Fed. Reg. 33,422 (April 10, 2000).  

Under the version of the rating code for intervertebral disc 
syndrome in effect at the time of the veteran's claim, a 20 
percent rating is assigned for intervertebral disc syndrome 
which is moderate with recurring attacks, a 40 percent rating 
is warranted for intervertebral disc syndrome that is 
severely disabling with recurring attacks and intermittent 
relief, and a 60 percent evaluation is assigned for 
intervertebral disc disease which is pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  38 
C.F.R. 4.71a, Diagnostic Code 5293 (2002).

The Board notes that degenerative disc disease could also be 
evaluated under 38 C.F.R. § 4.71a, Code 5292 of the old 
criteria, which assigned ratings based on limitation of 
motion in the lumbar spine.  Under that Diagnostic Code, a 10 
percent evaluation was warranted for slight limitation of 
motion, a 20 percent evaluation was warranted for moderate 
limitation of motion, and a 40 percent evaluation was 
warranted for severe limitation of motion.  However, as the 
veteran is already in receipt of the highest evaluation 
possible under this rating code, further consideration under 
this provision is not required.  38 C.F.R. § 4.71a, Code 5292 
(2002).

Prior to September 26, 2003, residuals of vertebral fracture 
with cord involvement, bedridden, or requiring long leg 
braces, warrant a 100 percent rating.  If not manifested by 
cord involvement but with need for a neck brace (jury mast) a 
60 percent rating is warranted.  In other cases the residuals 
are rated on the basis of limitation of motion or muscle 
spasm adding 10 percent for demonstrable deformity of a 
vertebral body.  38 C.F.R. § 4.71a, Diagnostic Code 5285 
(2003).

Effective on September 23, 2002, the provisions of DC 5293 
were changed.  See 67 Fed. Reg. 54345- 54349 (August 22, 
2002).  Under that new version, intervertebral disc syndrome 
(preoperative or postoperative) is evaluated either on the 
total duration of incapacitating episodes over the past 12 
months under DC 5293, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.

For intervertebral disc syndrome manifested by incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent evaluation is warranted; 
with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months, a 40 percent evaluation is warranted; and with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent evaluation is warranted.

Note 1 of that diagnostic code provides that, for purposes of 
evaluations under DC 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.

Effective on September 26,2003, DC 5293 was renumbered and 
revised at 38 C.F.R. § 4.71a, DC 5243.  Under that Diagnostic 
Code, intervertebral disc syndrome is to be evaluated either 
under the new general rating formula for diseases and 
injuries of the spine or under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, which became effective on September 23, 2002.

Under the new general rating criteria for disabilities of the 
spine, a 10 percent evaluation is warranted for disability of 
the thoracolumbar spine when there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

A 20 percent evaluation is warranted for disability of the 
thoracolumbar spine when there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

An evaluation higher of 30 percent is not warranted under the 
new criteria unless there is forward flexion of the 
thoracolumbar spine to 30 degrees or less.  An evaluation of 
40 or greater requires favorable or unfavorable ankylosis.  
Unfavorable ankylosis of the entire thoracolumbar spine is 
evaluated as 50 percent disabling, and unfavorable ankylosis 
of the entire spine is evaluated as 100 percent disabling.

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The veteran was afforded a VA examination of his back in 
March 2002.  The claims folder was not available for review, 
but the veteran's outpatient file and computer file were 
reviewed.  The veteran reported a gradual increase in back 
pain over the years, and indicated he had left the work force 
in February 2002 as a result.  He had sleep disturbances due 
to his pain, and a consistent pain level of eight to nine 
using 10 as the maximum.  Flare ups could be precipitated by 
just stepping off a curve, and could result in four or five 
days of bed rest.  The veteran would occasionally wear a back 
brace, and he walked with a cane.  He could walk a quarter of 
a mile or stand for six to eight minutes before being limited 
by pain.  

On examination, the veteran had 55 degrees of forward 
flexion, with pain at the endpoint.  Side bending was 30 
degrees to the left and 25 degrees to the right, also with 
pain at the endpoints.  There was no muscle weakness.  An X-
ray study revealed spurring and disc space narrowing at L3 to 
L4.  Spurs were also noted at L1 to L2 with slight disc space 
narrowing.  There were arthritic changes in the facet joints 
at L3, L4, and L5.  The diagnoses included traumatic 
degenerative disc disease at L3 to L4, discopathy, and facet 
syndrome.  

VA treatment records dated in July 2002 indicate that the 
veteran reported he was not doing well.  He said that he 
continued to have low back pain, could not get comfortable, 
and that this had continued since his previous visit.  

The veteran underwent an additional VA examination in July 
2002.  He described his back pain as constant.  It was 
exacerbated by walking more than 60 yards, lifting more than 
10 pounds, or standing longer than 10 or 15 minutes.  The 
veteran used a muscle relaxant and analgesic for his back.  
The March 2002 X-ray study was noted.  

On examination, the veteran was in no acute distress.  He had 
moderate paraspinous muscle spasm bilaterally.  The range of 
motion of the lumbar spine was reduced, with flexion to 40 
degrees, extension to zero degrees, and left and lateral 
flexion to 25 degrees.  Motor strength and muscle tone of all 
major muscle groups in the lower extremity were within normal 
limits with no atrophy or ataxia.  The veteran walked with a 
limp on his right side.  Patellar and Achilles tendon jerks 
were two plus and symmetrical.  The diagnoses were 
degenerative joint disease of the lumbar spine with chronic 
low back pain and decreased range of motion of the lumbar 
spine.  The examiner stated that there was no objective 
clinical evidence of lumbar radiculopathy at that time.  

VA treatment records dated 2004 to 2005 show that the veteran 
was treated on a regular basis for pain.  He described the 
pain as six on a scale of one to 10 in December 2004, and an 
eight in March 2005.  

At a May 2005 hearing before the undersigned, the veteran 
testified that his back pain continued to become 
progressively worse.  He stated that he was unable to work, 
and that he had difficulty sleeping at night.  The veteran 
further noted that he was preparing to enter a pain 
management program.  See Transcript. 

July 2005 VA treatment records indicate the veteran has been 
grated a TENS unit.  Additional 2005 records show that the 
veteran continued to be seen for complaints of back pain.  

A December 2005 VA neurological examination noted, in 
relevant part, that the veteran experienced a flare up of 
pain about six to eight times each year, which caused him to 
take to bed anywhere from several days to a week.  However, 
these periods of bed rest were self prescribed and not on 
orders from a physician, although the veteran added his 
doctor had previously told him that bed rest and increased 
medication were the only things he could do on those 
occasions.  The veteran was able to sit, but had to adjust 
himself constantly.  He could stand for 15 to 20 minutes.  
His gait was antalgic.  The examiner stated that the veteran 
had good strength, but was limited by pain.  His low back 
pain also limited his ability to lift, ambulate, and stay in 
one position for any amount of time.  

The examiner noted that the veteran's pain had progressed to 
the extent that he had been placed on opioids, and that he 
was followed by the chronic pain clinic.  Radiation of pain 
in the right lower extremity was present.  The veteran said 
that his activity level had been markedly restricted over the 
past six years.  He described severe flare ups occurring 
every two months. 

 These were not necessarily related to activity, but could be 
the result of climbing inclines, standing for longer than 25 
minutes, lifting any weight, or sitting for longer than 35 
minutes.  The veteran refused to try his range of motion 
during these flare ups, which he managed with bed rest, 
morphine, and muscle relaxants.  The veteran walked with a 
cane.  He had not been ordered to bed rest by a doctor within 
the past year, but had placed himself to about 30 days of bed 
rest in the past year for three or four days at a time.  

On examination, the veteran was in no acute distress.  His 
gait was slow with a slight limp favoring the right leg, and 
he used a cane.  There was minimal spasm and tenderness noted 
in the lower lumbar region.  Range of motion showed flexion 
to 45 degrees with pain from zero to 45 degrees, posterior 
flexion to zero degrees with pain at zero degrees, lateral 
flexion bilaterally 10 degrees with pain at zero to 10 
degrees and rotary flexion to 45 degrees with pain during the 
entire movement.  

There was no weakness, fatigability, or discoordination with 
repetitive stress, but forward flexion was further reduced to 
20 degrees.  A magnetic resonance imaging study conducted in 
February 2005 showed multilevel degenerative joint disease 
changes of the lumbar spine.  

The diagnostic impression was residual injuries of the lumbar 
spine with degenerative disc disease and degenerative joint 
disease residuals.  The examiner stated that there was no 
evidence of ankylosis or deformity of the spine.  He opined 
that the veteran's back disability was moderate in severity.  

The claims folder was not originally available to either of 
the December 2005 examiners at the time of their 
examinations.  After the claims folder was forwarded to the 
examiners shortly after the examination, both stated that 
their original opinions had not changed after a review of the 
folders.  

After the August 2005 remand, a March 2006 rating decision 
established service connection for nerve root radiculopathy 
of the right lower extremity and service connection for nerve 
root radiculopathy of the left lower extremity, both 
evaluated as 10 percent disabling.  These disabilities were 
noted to be the result of the veteran's service connected 
intervertebral disc syndrome, and the effective date of 
service connection for these disabilities was September 26, 
2003, the effective date of the most recent change in the 
rating code for intervertebral disc syndrome.  

The veteran has not submitted a notice of disagreement with 
the evaluations for these disabilities, and they are not part 
of the current appeal.  However, the 40 percent evaluation 
for the veteran's back disability remained unchanged, and 
this matter remains on appeal. 

Considering the oldest version of Diagnostic Code 5293, the 
evidence shows that muscle spasm was demonstrated at the July 
2002 examination and minimal spasm was found on the December 
2005 examination.  However, the evidence also demonstrates 
that the veteran's ankle jerks were present on every 
examination and that muscle strength was essentially normal 
on the most recent examination.  

Although every examination elicited pain on testing and the 
veteran has described his pain as constant with flare ups, 
every examination also noted that the veteran arrived in no 
acute distress.  Neurological testing was normal in July 
2002, and the examiner stated that there was no evidence of 
lumbar radiculopathy.  The most recent examiner found the 
disability to be moderate, while an increased rating would 
require pronounced disability.  Accordingly, the disability 
does not meet the criteria for an increased rating under the 
oldest version of Diagnostic Code 5293.  See 38 C.F.R. 
§ 4.71a, Code 5293 (2002).

Further, since the veteran's neurologic impairment is 
evaluated is separately evaluated under Diagnostic Codes 
8520, it would be pyramiding to also evaluate that disability 
under Diagnostic Code 5293.  38 C.F.R. § 4.14 (2006).

A higher evaluation is not warranted under old Diagnostic 
Code 5285, because the fracture residuals do not require the 
veteran to be bedridden, or use long braces, nor has cord 
involvement been noted.  Diagnostic studies have not shown 
vertebral deformity from the fracture.  In fact, on the most 
recent examination, the examiner found no evidence of 
fracture.

At this juncture, the Board notes that radiation of pain into 
the lower extremities has been demonstrated in evidence dated 
from 2004 to 2005.  As previously noted, service connection 
and separate evaluations have been assigned for these 
disabilities from September 2003.  Under 38 C.F.R. § 4.14, 
the evaluation of the same disability under various diagnoses 
is to be avoided.  Therefore, an increased evaluation based 
on neurological symptoms of the lower extremities under the 
provisions of 38 C.F.R. § 4.71a, Code 5293 (2002) subsequent 
to September 2003 should not be assigned. 

The Board further finds that entitlement to an increased 
evaluation under the rating codes that became effective in 
September 2002 is not demonstrated.  This rating code 
provides for an evaluation of the veteran's disability 
according to either his incapacitating episodes, or a 
combination of his orthopedic and neurologic symptoms.  
38 C.F.R. § 4.71a, Codes 5293 (2003).  

The evidence does not demonstrate that the veteran 
experiences incapacitating episodes totaling at least six 
weeks a year.  The evidence shows that the veteran 
experiences flare ups several times a year which he treats 
with bed rest.  However, the veteran has further indicated 
that although he is acting on the general advice of his 
doctor when he takes to bed, none of his periods of bed rest 
are specifically prescribed by his doctor.  Furthermore, even 
if the veteran's periods of bed rest were considered to have 
prescribed by his doctor, the December 2005 examiner noted 
that these totaled about 30 days a year.  This would merit a 
continuation of the 40 percent evaluation.  See 38 C.F.R. 
§ 4.71a, Code 5293 (2003).  

An evaluation of his disability under a combination of 
orthopedic and neurologic manifestations would not result in 
an increased rating.  The rating code for limitation of the 
lumbar spine provides for no more than the 40 percent 
evaluation already in effect, and the evidence has found that 
the veteran does not have ankylosis.  38 C.F.R. § 4.71a, 
Codes 5289, 5292, 5293 (2003).  Objective evidence of 
neurologic manifestations was not demonstrated prior to 2003, 
at which time the veteran was assigned separate evaluations 
appropriate to these manifestations.  

Finally, the Board finds that entitlement to an increased 
evaluation under the rating code currently in effect is not 
merited.  The portion of this rating code pertaining to 
incapacitating episodes is unchanged from the previous 
version.  Therefore, an increased rating based on 
incapacitating episodes is not merited for the same reasons 
and bases noted above.  See 38 C.F.R. § 4.71a, Code 5243.  

The current rating code also states that the veteran's 
disability can be evaluated under the general rating formula 
for disabilities of the spine.  However, in order to receive 
an evaluation in excess of 40 percent under this formula, the 
veteran's symptoms must include ankylosis of the spine.  The 
December 2005 examination specifically states that there is 
no ankylosis of the veteran's spine.  The veteran's 
neurologic abnormalities are now evaluated separately under 
an appropriate diagnostic code.  The Board concludes that 
this rating code does not provide a basis for an increased 
evaluation of the veteran's back disability.  38 C.F.R. 
§ 4.71a, Code 5243, including Note (1).  

In reaching this decision, the Board has considered the 
functional impairment due to pain, weakness, excess 
fatigability, and incoordination.  The December 2005 
examination found that there was no weakness, fatigability, 
or discoordination with repetitive stress, but that there was 
a further reduction of forward flexion to 20 degrees as a 
result of pain.  However, the Board notes that forward 
flexion to 20 degrees does not equate to ankylosis as 
required for an increased evaluation under either the current 
rating code, or under the old rating code for orthopedic 
manifestations.  Therefore, these factors do not provide a 
basis for an increased rating.  38 C.F.R. § 4.71a, Codes 
5285, 5289, 5292, 5293 (2002); 38 C.F.R. § 4.71a, Codes 5289, 
5292, 5293 (2003); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Codes 5243 (2006).  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases, an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  In this case, the veteran has 
not been employed at any time during his appeal; there is 
therefore no interference with current employment.  He has 
not required any periods of recent hospitalization.  Hence 
referral for consideration of an extraschedular rating is not 
warranted.


ORDER

Entitlement to an increased evaluation for degenerative disc 
disease of the low back and residuals with fracture, 
currently evaluated as 40 percent disabling is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


